Citation Nr: 1105083	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  99-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied entitlement to the benefit currently 
sought on appeal.  The appellant was notified of that decision by 
a June 5, 1998 letter from the Atlanta, Georgia, VARO, which 
thereafter certified this case to the Board. Additional 
development was undertaken by the Board in September 2002 under 
38 C.F.R. § 19.9(a)(2) (2002); however, the Court of Appeals for 
the Federal Circuit invalidated that provision in 2003.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in June 2004, the Board 
remanded the Veteran's appeal.  Further development was 
requested.  The file was returned to the Board in November 2008.  
In January 2009, this issue, along with the issues of service 
connection for right and left hip disabilities, were again 
remanded for further development.  The Veteran was granted 
service connection for right and left hip disabilities by a July 
2010 rating decision; therefore these issues are no longer before 
the Board.  As such, the remaining issue in appellate status is 
as noted above.

The Veteran's representation has changed since the appeal was 
previously before the Board.  Specifically, in October 2005, the 
Veteran's private attorney withdrew her representation.  That 
same month, the Veteran executed a VA Form 22-22 in favor of 
Disabled American Veterans.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence of record indicates that the 
Veteran does not have a diagnosis of PTSD related to any in 
service verifiable stressors.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in March 2003, March 2007, December 2007, January 
2009, and March 2009.  These letters collectively informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  The 
appellant was also specifically informed of the law as it 
pertains to effective dates by the March 2009 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist the 
appellant with respect to his claim for benefits that is being 
finally decided on this appeal, such as obtaining VA and private 
medical records, and obtaining information from the U.S. Army and 
Joint Services Records Research Center (JSRRC) and the National 
Personnel Records Center (NPRC).  Consequently, Board finds that 
the duty to notify and assist has been satisfied in this appeal.

The Veteran and his representative contend that he has a current 
diagnosis of PTSD related to stressful experiences in service, 
particularly witnessing a fellow soldier being killed during a 
parachute demonstration, general basic training, and general 
discrimination.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for PTSD.  In this regard, 
while the Veteran's recent treatment records do show a diagnosis 
of PTSD, the Veteran continues to have no verified in service 
stressors on which this diagnosis can be based.

A VA examination for other purposes in September 1971 noted the 
Veteran to have a slightly anxious expression, but found no 
evidence of a psychiatric disorder.  The evidence of record shows 
that the Veteran first began to complain of a "nerve" 
condition, due to repeated jumps in service, in a statement 
received at the RO in November 1974, over 16 years after his 
separation from service.  A May 1975 RO decision denied service 
connection for a nervous condition, as there was no evidence at 
that time of the Veteran being treated for a nervous condition 
during or after service.  This decision was confirmed by an 
October 1975 RO decision.

An April 1979 private psychological evaluation report noted that 
the Veteran to be nondepressed and nonanxious with no evidence of 
any kind of sociopathy.

The earliest evidence of record showing  a diagnosis of PTSD is 
from 1997, approximately 41 years after the Veteran's separation 
from service.

The Veteran's alleged stressor of witnessing a fellow soldier 
being killed during a parachute training exercise in 1957 was 
researched.  However, records from the U.S. Army and Joint 
Services Records Research Center (JSRRC) and the National 
Personnel Records Center (NPRC) were reviewed, and showed no 
casualty in the Veteran's division due to a parachute training 
exercise during that time.  While the Veteran has claimed that in 
fact he was injured during this incident when he fell on the 
reported casualty's parachute, the Veteran's service medical 
records do not show any specific such accident.  Further, while 
the Veteran has received recent diagnoses of PTSD, the Veteran 
has reported this related to this alleged parachute accident, and 
at no time has his diagnosis been related to combat training or 
any other in service stressor.  As such, while the Veteran does 
have a diagnosis of PTSD, he does not have a confirmed stressor 
on which this diagnosis may be based.

The Board does note that 38 C.F.R. § 3.304(f) was revised during 
the course of this appeal, however, as it specifically refers to 
hostile military or terrorist activity, the Board does not find 
it applicable in the current case, in which the Veteran was not 
exposed to combat, nor does he claim his diagnosis of PTSD is 
related to combat.

Thus, with no evidence of any diagnosis of PTSD until over 40 
years after the Veteran's separation from service, and with no 
evidence of any confirmed stressors, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

The Board also notes that a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide a claim, 
but (a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the Veteran suffered an event, 
injury, or disease during service; and (c) indicates that the 
claimed disability may be associated with the established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2004); see Charles v. Principi, 16 Vet. App. 370 (2002).  
However, in this case, as there is no evidence of record 
establishing that the Veteran suffered an event, injury, or 
disease during service, the Board does not find a medical opinion 
or examination to be required in this case.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


